Cite as 2013 Ark. App. 571

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-13-224


CATHERINE CHESTER                               Opinion Delivered   October 9, 2013
                              APPELLANT
                                                APPEAL FROM THE HOT SPRING
V.                                              COUNTY CIRCUIT COURT
                                                [NO. 30DR-2010316-2]

KEVIN PILCHER                                   HONORABLE ED M. KOON, JUDGE
                                 APPELLEE
                                                AFFIRMED



                              ROBIN F. WYNNE, Judge


       Catherine Chester appeals from the circuit court’s order regarding Kevin Pilcher’s

visitation with their two minor children. She argues on appeal that Kevin failed to show a

material change in circumstances, that she did show a material change in circumstances, and

that even if there had been a material change in Kevin’s favor, increased visitation was not

in the children’s best interest. We affirm.

       The parties, who were never married, have two children—J.P. (born 9/29/2008) and

D.C. (born 4/16/2010). On September 21, 2010, after an order of protection had been

entered in a separate case, Catherine filed a petition for child custody, child support, and

visitation in the domestic-relations division of the Hot Spring County Circuit Court. She

sought an adjudication of paternity, continued child support, and supervised visitation for

Kevin. Kevin responded, pointing out that J.P. already received monthly Social Security
                                 Cite as 2013 Ark. App. 571

benefits in the amount of $420 as a result of Kevin’s disability and arguing that he was a

suitable parent entitled to normal and regular visitation.

       On December 15, 2010, the court held a hearing on the motion. The court awarded

custody of J.P. and D.C. to Catherine and set out a visitation schedule for Kevin, under

which visitation would gradually increase as the children got older.1 The court also ordered

that the full amount of each child’s benefits received due to Kevin’s disability should be paid

to Catherine in fulfillment of Kevin’s duty to pay child support. The court’s rulings included

the following:

               The Court finds that the Defendant, Kevin Pilcher, shall have visitation with
       J.P. every other Saturday from 9:00 a.m. to 5:00 p.m. and every other Sunday from
       9:00 a.m. to 5:00 p.m. until he turns 3 years old. At that time the Defendant shall
       have visitation every other Saturday at 9:00 a.m. until Sunday at 5:00 p.m. When J.P.
       turns 4 years old, Defendant shall have visitation every other weekend from 5:00 p.m.
       Friday to 5:00 p.m. Sunday.

             The Defendant shall have two non-consecutive weeks of Summer visitation
       when J.P. is 3 years old. When he turns 4, Defendant shall have three
       non-consecutive weeks. When he turns 5, Defendant shall have four weeks, but no
       more than two consecutive weeks at a time unless the parties agree otherwise.

              The Defendant shall have visitation with D.C. every Saturday for two hours
       and every Sunday for two hours. When D.C. turns 1 year old, Defendant shall have
       every other Saturday and Sunday from 9:00 a.m. to 5:00 p.m. When D.C. turns 2, the
       Defendant shall have the same visitation guidelines for J.P. as set out above.

       In August 2012, Catherine filed a motion for modification of visitation. She argued

that Kevin’s visitation should be suspended based on the following changes in circumstance:

       the Department of Human Services is currently conducting an investigation regarding
       alleged sexual abuse of the children; the Plaintiff fears that the children have been
       sexually abused at a time when the Defendant had visitation; that the Defendant lives


       1
        The circuit court’s rulings were not reduced to a written order until November 6,
2012, at which point a different judge was presiding over the case.

                                              2
                                 Cite as 2013 Ark. App. 571

        with his sister, Amanda Lewis; that Amanda Lewis’ children have been allegedly
        removed from her custody due to abuse at her hands; that the Defendant is
        romantically involved with Verona Pilcher in the presence of the children; that the
        Defendant is allowing multiple males to reside in the home; that the mobile home
        that the Defendant lives in has subfloor with no covering due to dog urine ruining the
        carpet and is filthy and is littered with open alcoholic beverage containers despite a
        direct order from this Court to keep the home clean and not use alcohol in the
        children’s presence; the children have no beds at the Defendant’s home; that the
        Defendant continues to have pit bull dogs despite a direct order from this Court not
        to; when the Defendant returns the children to the Plaintiff they are unkempt and in
        urine soaked clothing and diapers despite the Plaintiff providing the Defendant with
        diapers multiple times; the children have come back home ill on several occasions; the
        Defendant refuses to follow Doctor’s orders, including not withholding soda and solid
        foods following a yeast infection and removal of tonsils because he says, “all doctors
        are quacks”; the Defendant refuses to use a car seat to transport the children despite
        the Plaintiff loaning him a car seat multiple times; the Defendant transports the
        children in a car that is unsafe; the Defendant teaches the children to punch, hit and
        be disrespectful and return cussing; the Defendant uses the F-word in the children’s
        presence and calls the minor child Fat A**; the Defendant admitted to the Plaintiff
        that he tested positive for THC on a recent drug test conducted by DHS; among
        other issues and facts.

Catherine asked that Kevin’s visitation be suspended until the DHS investigation was

complete and until he proved that his home was safe and suitable and that he was drug-free.

Kevin responded to the motion for modification of visitation and included a countermotion

for contempt. He denied Catherine’s allegations and asked the court to hold her in contempt

for violating the court’s ruling by suspending his visitation privileges. He amended his

motion for contempt to include the allegation that Catherine had filed a false report against

him with DHS and asked that the court grant him visitation with both children “at the same

time rather than the graduated visitation schedule as ordered in the hearing” in December

2010.

        On November 27, 2012, the court held a hearing on Catherine’s motion for

modification of visitation and Kevin’s countermotion for contempt. At that time, the


                                              3
                                 Cite as 2013 Ark. App. 571

children were four and two-and-a-half years old. Catherine testified that the children had

last seen their father on June 24, 2012. After that visit, she suspected that D.C. had been

sexually abused; she took him to a hospital for examination, the police were contacted, and

Catherine suspended visitation and contacted DHS. She later suspected that J.P. had also

been sexually abused. Catherine testified that she had other concerns about the visitations,

including the following health concerns: the children being exposed to cigarette smoke

despite D.C. having bronchitis; J.P. coming home having had only an apple and some

crackers to eat all day; consistently feeding the children non-nutritious food; feeding J.P. hard

cookies the day after having his tonsils removed; and refusing to follow the doctor’s orders

that J.P. should only be allowed to drink milk or water for three months due to a yeast

infection of his esophagus.

       In addition, Catherine testified that Kevin had people living in his home that caused

her concern. She stated that Jimmy Dyer, who was an alcoholic and illegal-drug user, was

living there, as was Amanda Lewis, who had been arrested for prostitution. Catherine

objected to him living with someone with whom he was romantically involved but not

married to. In addition, she testified that another man lived in the mobile home, as did

Debbie Griger and her husband and three children. Catherine stated that “it’s whoever has

money comes to stay there.” Catherine also asserted that the home and yard were not clean.

She submitted pictures of the outside of the home, with trash in the yard and beer cans on

the porch, which she said she had taken in October 2011. Additional pictures showed the

cracked windshield of a truck that Catherine alleged Kevin had been driving the children in,

a pit bull chained in the yard, and a child’s cup that had mold floating in it. Catherine


                                               4
                                 Cite as 2013 Ark. App. 571

testified regarding the conditions inside the mobile home. She also testified that the children

were coming home dirty and sick after visiting their father; after the visits had stopped, the

children were not getting sick. She testified that the children were misbehaving and using

profanity after coming home from their father’s house; she offered several pages from Kevin’s

Facebook page in which he had posted profanity-laden comments, some about Catherine,

and a similarly profanity-laden recording of a message Kevin had left on her phone. On

cross-examination, Catherine acknowledged that she had not seen Kevin’s home since June.

         Kevin’s cousin, Debbie Griger, testified that she had signed an affidavit on October

30, 2012, about the condition of Kevin’s three-bedroom, two-bath mobile home. She stated

that the home had been full of bed bugs and roaches when she and her family lived with

Kevin, but they moved out in September 2012 and she believed that he had since taken care

of it.

         Catherine’s husband, David Chester, testified that he and Catherine married in 1992

and had two children together, who were now seventeen and nearly fifteen. After about

twelve years of marriage, they divorced and were apart for about five years, but they had

remarried in August 2012. His biggest concern with his stepchildren was that J.P. was acting

inappropriately in a sexual way at the age of three. These incidents happened three or four

times, toward the end of the visits with their father. Other concerns included that the

children were sick a lot, that they used inappropriate language, and that they were

aggressive—hitting, screaming, and yelling were the main ways they communicated.




                                              5
                                 Cite as 2013 Ark. App. 571

       Catherine’s father, David Overturf, also testified that, upon coming home from

visiting their father, the children were violent and used bad language, including calling their

mother bad names.

       Kevin testified that his little sister Rachel and his nephew lived with him at the time

of the hearing. He stated that he had a lot of close friends come over to visit, sometimes

staying the night or spending short periods of time there. Kevin testified that he did not

think it would matter because he did not get much visitation. He explained why the trash

was in his yard and testified that he had hauled it away nearly two years before. Kevin

testified that he had not had any alcohol in his house since his father died nearly three years

before. He denied telling Catherine that he had tested positive for THC. Kevin introduced

documentation from the Arkansas State Police Crimes Against Children Division. The first

(dated August 6, 2012) was a notice that the allegation of sexual abuse of D.C. involving

Kevin, which was reported on June 29, 2012, was unsubstantiated. The second (dated

September 6, 2012) was a notice that the allegation of sexual abuse of J.P. involving Kevin,

which was reported on August 6, 2012, was unsubstantiated.

       In an order entered December 3, 2012, the court denied Catherine’s motion to

modify visitation, found her in contempt for violating the visitation order but did not issue

any punishment, granted Kevin visitation with both children from 5:00 p.m. Friday to 5:00

p.m. Sunday every other weekend beginning November 30, 2012, enjoined the parties from

saying anything negative about each other in the children’s presence, granted Kevin one extra

weekend of visitation a month from December 2012 to May 2013, and changed D.C.’s

surname to Pilcher. On December 17, 2012, the court entered an amended order regarding


                                              6
                                 Cite as 2013 Ark. App. 571

the initial custody and visitation determination; the only change from the order entered on

November 6, 2012, was a correction of the date of the initial hearing to reflect the correct

date of December 15, 2010.

       Catherine filed a notice of appeal from the December 3 order on December 20, 2012.

She filed an amended notice of appeal on January 8, 2013, stating that she was appealing both

the December 3 and December 17 orders of the court.

       Our supreme court recently set out the standard of review applicable to

child-visitation cases:

               In reviewing domestic-relations cases, appellate courts consider the evidence
       de novo. We will not reverse the circuit court’s findings unless they are clearly
       erroneous. When the question of whether the circuit court’s findings are clearly
       erroneous turns largely on the credibility of the witnesses, we give special deference
       to the superior position of the circuit court to evaluate the witnesses, their testimony,
       and the child’s best interest.

               A circuit court maintains continuing jurisdiction over visitation and may
       modify or vacate those orders at any time when it becomes aware of a change in
       circumstances or facts not known to it at the time of the initial order. Although
       visitation is always modifiable, to promote stability and continuity for the children and
       to discourage repeated litigation of the same issues, courts require more rigid standards
       for modification than for initial determinations. Thus, the party seeking a change in
       visitation has the burden to demonstrate a material change in circumstances that
       warrants such a change.

               The primary consideration regarding visitation is the best interest of the child.
       Important factors the court considers in determining reasonable visitation are the
       wishes of the child, the capacity of the party desiring visitation to supervise and care
       for the child, problems of transportation and prior conduct in abusing visitation, the
       work schedule or stability of the parties, and the relationship with siblings and other
       relatives. Fixing visitation rights is a matter that lies within the sound discretion of the
       circuit court.

Brown v. Brown, 2012 Ark. 89, at 6–7, 387 S.W.3d 159, 163 (quoting Baber v. Baber, 2011
Ark. 40, at 9–10, 378 S.W.3d 699, 705) (internal citations omitted).


                                                7
                                 Cite as 2013 Ark. App. 571

                             I. Material Change in Circumstances

       Catherine argues on appeal that the trial court clearly erred in modifying visitation in

Kevin’s favor.    Catherine contends that Kevin failed to show a material change in

circumstances and that she did show a material change in circumstances warranting a decrease

in visitation. Catherine believes that the trial court’s order increased Kevin’s visitation with

D.C.; however, Catherine errs in assuming that the court increased Kevin’s visitation.

       In its ruling from the bench, the trial court made it clear that Kevin would “resume

the visitation schedules with both children as set out in the Order that was entered pursuant

to the December 15, 2012 hearing.” The pertinent part of the trial court’s December 2010

ruling provides, after setting out the above-referenced graduated visitation schedule for J.P.:

              The Defendant shall have visitation with D.C. every Saturday for two hours
       and every Sunday for two hours. When D.C. turns 1 year old, Defendant shall have
       every other Saturday and Sunday from 9:00 a.m. to 5:00 p.m. When D.C. turns 2, the
       Defendant shall have the same visitation guidelines for J.P. as set out above.

The trial court interpreted this order to mean that, at the age of two, D.C. would have the

same visitation as his older brother J.P. As a general rule, judgments are construed like any

other instruments; the determinative factor is the intention of the court, as gathered from the

judgment itself and the record. Magness v. McEntire, 305 Ark. 503, 506, 808 S.W.2d 783, 784

(1991). From our review of the language in the initial visitation-and-custody order, we

cannot say that the trial court misconstrued that order.

       The extra weekend visitation that the court granted Kevin from December 2012 to

May 2013 is irrelevant for our purposes because it has already taken place. Therefore,

whether the trial court erred in granting that visitation is moot. Our supreme court has

explained:

                                               8
                                  Cite as 2013 Ark. App. 571

               As a general rule, the appellate courts of this state will not review issues that are
       moot. See Cotten v. Fooks, 346 Ark. 130, 55 S.W.3d 290 (2001). To do so would be
       to render advisory opinions, which this court will not do. See id. We have generally
       held that a case becomes moot when any judgment rendered would have no practical
       legal effect upon a then-existing legal controversy. See id. In other words, a moot case
       presents no justiciable issue for determination by the court. See Shipp v. Franklin, 370
Ark. 262, 258 S.W.3d 744 (2007).
       ....

              That being said, we have recognized two exceptions to the mootness doctrine,
       one of which involves issues that are capable of repetition, yet evade review. See
       Honeycutt v. Foster, 371 Ark. 545, 268 S.W.3d 875 (2007). The other mootness
       exception concerns issues that raise considerations of substantial public interest which,
       if addressed, would prevent future litigation. See id.

Terry v. White, 374 Ark. 387, 391–93, 288 S.W.3d 199, 202–03 (2008). Neither exception

to the mootness doctrine applies in the present case. In summary, there was no modification

of the initial visitation order, and appellant’s argument that Kevin failed to show a material

change in circumstances has no merit.

       Catherine’s argument that the trial court clearly erred in not modifying visitation to

decrease Kevin’s visitation also fails. The trial court weighed the evidence that Catherine

presented and found that “few, if any, of the allegations that [Catherine] has made are

substantiated by the evidence.” The court went on to state that the best evidence before the

court on the sexual-abuse allegations—DHS’s investigation—was that they were unfounded.

The court did not credit Catherine’s assertions that the children’s illnesses or aggressive

behavior could be attributed to Kevin. In sum, the trial court weighed the evidence and

assessed the credibility of the witnesses, and this court defers to the trial court on those

matters. Therefore, we affirm on this point.




                                                9
                                  Cite as 2013 Ark. App. 571

                                         II. Best Interest

       Next, Catherine argues that even if there had been a material change in circumstances

favorable for Kevin, increasing visitation was not in the children’s best interest. Essentially,

while acknowledging that there are no “magic words” that the circuit court was required to

use, she argues that the trial court failed to consider the best interest of the children in

modifying the visitation schedule. As noted above, the trial court did not modify the

visitation schedule. Furthermore, we are not convinced that the trial court failed to consider

the best interest of the children.

       Affirmed.

       HARRISON and BROWN, JJ., agree.

       Brett D. Watson, Attorney at Law, PLLC, by: Brett D. Watson; and Sherry Burnett, for

appellant.

       Willie E. Perkins, Jr., for appellee.




                                                10